Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 07/25/2022.
Claims 31-45, 47-50 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 31-45, 47-50  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA PCT/CN2018/093689, filed on 06/29/2018.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 32, 33, 34, 35, 38, 40-45, 46, 47  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 20210067300 , Provisional application 62615730 ) in view of BAYESTEH et al. (US 20190190753 ).
Regarding to claim 31, US 20190229957 teaches a method for multiple access transmission by a transmitter, comprising: 
determining a first signature (first type of multiple access signature (e.g., short codewords or short sequence)) allocated to a first transmission of a block of data (NOMA short codeword resources) [see Figure 9 and Paragraphs  0091 & 0101 & - 0103 & 0108 ] ; and determining a second signature  (second type of multiple access signature (e.g., long codewords or long  sequence)) allocated to a second transmission of the block of data (NOMA long  codeword resources) [see Figure 9 and Paragraphs  0091 & 0101 & - 0103 & 0108 ]  ,
wherein the first signature and the second signature are configured by a transmission node ( wherein first type of multiple access signature (e.g., short codewords or short sequence) and the second type of multiple access signature are configure by a transmission node (base station)) based on the operating condition [see Figure 9 and Paragraph 0107 ]

However, US 20210067300 does not explicitly teach a first set of signatures, a second set of signatures.
US 20190190753, from the same or similar fields of endeavor, teaches the first signature is selected from a first set of signatures (Signature group 1) (a selection of signatures for a modulation and spreading symbol sequence from the following signature groups (Signature group 1 (S1) includes a pool of the signatures) (Signature group 2 (S2) includes a pool of the signatures) [see Paragraphs 0126 & 0128 & 0129 & 0130]
the second signature is selected from a second set of signatures (Signature group 2) (a selection of signatures for a modulation and spreading symbol sequence from the following signature groups (Signature group 1 (S1) includes a pool of the signatures) (Signature group 2 (S2) includes a pool of the signatures) [see Paragraphs 0126 & 0128 & 0129 & 0130],
the first set of signatures and the second set of signatures are predefined based on a transmission policy or are configured by a transmission node (determining the set of spreading signatures from the plurality of sets of spreading signatures; and associating the set of spreading signatures with the identification to be transmitted) [see Paragraph 0035].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210067300 in view of US 20190190753 because US 20190190753 suggests that New MA techniques are an active topic for standardization for the next generation of telecommunication technology. There are many proposed MA schemes, with relative benefits and drawbacks in different communication scenarios.

Regarding to the claim 32, US 20210067300 further teaches  wherein the first signature and the second signature are selected randomly (wherein the first signature and the second signature are selected randomly) [see Figure 9 and Paragraphs 0138-0143 and 0091-0108] .Regarding to claim 33, US 20210067300 further teaches wherein the transmission node is a node on network side of a communication system [see Figure 9 and Paragraphs 0138-0143 and 0091-0108].Regarding to claim 34, US 20210067300 further teaches  wherein the first set of signatures and the second set of signatures are received via layer 1 signaling  or a higher layer signaling[see Figure 9 and Paragraphs 0138-0143 and 0091-0108].


Regarding to claim 35, US 20210067300 and US 20190190753 teach the limitations of claim 31 above.
However, US 20210067300 does not explicitly teach wherein the first set of signatures and the second set of signatures are the same.
US 20190190753, from the same or similar fields of endeavor, teaches wherein the first set of signatures and the second set of signatures are the same (wherein the first set of signatures and the second set of signatures are the same) [see Paragraph 0146].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210067300 in view of US 20190190753 because US 20190190753 suggests that New MA techniques are an active topic for standardization for the next generation of telecommunication technology. There are many proposed MA schemes, with relative benefits and drawbacks in different communication scenarios.

Regarding to claim 38, US 20210067300 further teaches determining a first frequency resource allocated to the first transmission; and determining a second frequency resource allocated to the second transmission[see Figure 9 and Paragraphs 0138-0143 and 0091-0108].

Regarding to claim 40, US 20210067300 further teaches wherein at least one of the first signature and the second signature is determined based on a transmission policy or configured by a transmission node [see Figure 9 and Paragraphs 0138-0143 and 0091-0108].
Regarding to claim 41, US 20210067300 further teaches  wherein: the at least one of the first signature and the second signature is determined based on a transmission parameter; and the transmission parameter comprises at least one of: a frequency, a redundancy version, and a system frame number (frequency) [see Figure 9 and Paragraphs 0138-0143 and 0091-0108].Regarding to claim 42, US 20210067300 further teaches  wherein a relationship between the at least one of the first signature and the second signature, and the transmission parameter is predefined based on a transmission policy or configured by a transmission node[see Figure 9 and Paragraphs 0138-0143 and 0091-0108].Regarding to claim 43, US 20190229957 further teaches  wherein the at least one of the first signature and the second signature comprises at least one of: an encoding parameter, a modulating parameter, a spreading parameter, a resource mapping parameter, a power allocation parameter, a resource mapping pattern, and an orthogonal cover code [see Figure 3 and Figure 6 and Paragraphs 0068, 0069 & 0074-0078 & 0079 – 0082 ].Regarding to claim 44, US 20210067300 further teaches wherein the transmitter is one of: a user equipment, a transmission branch of a user equipment, or a base station[see Figure 9 and Paragraphs 0138-0143 and 0091-0108].Regarding to claim 45, US 20210067300 further teaches wherein the at least one of the first signature and the second signature is allocated to a block of data to be transmitted during one of: an uplink transmission, a downlink transmission, and a sidelink transmission[see Figure 9 and Paragraphs 0138-0143 and 0091-0108].







Regarding to the claim 47, US 20190229957 teaches an apparatus for multiple access transmission, comprising: a processor; and a memory having instructions executable by the processor stored therein, wherein execution of the instructions configures the apparatus to:
determining a first signature (first type of multiple access signature (e.g., short codewords or short sequence)) allocated to a first transmission of a block of data (NOMA short codeword resources) [see Figure 9 and Paragraphs  0091 & 0101 & - 0103 & 0108 ] ; and determining a second signature  (second type of multiple access signature (e.g., long codewords or long  sequence)) allocated to a second transmission of the block of data (NOMA long  codeword resources) [see Figure 9 and Paragraphs  0091 & 0101 & - 0103 & 0108 ]  ,
wherein the first signature and the second signature are configured by a transmission node ( wherein first type of multiple access signature (e.g., short codewords or short sequence) and the second type of multiple access signature are configure by a transmission node (base station)) based on the operating condition [see Figure 9 and Paragraph 0107 ]

However, US 20190229957 does not explicitly teach a first set of signatures, a second set of signatures.
US 20190190753, from the same or similar fields of endeavor, teaches the first signature is selected from a first set of signatures (Signature group 1) (a selection of signatures for a modulation and spreading symbol sequence from the following signature groups (Signature group 1 (S1) includes a pool of the signatures) (Signature group 2 (S2) includes a pool of the signatures) [see Paragraphs 0126 & 0128 & 0129 & 0130]
the second signature is selected from a second set of signatures (Signature group 2) (a selection of signatures for a modulation and spreading symbol sequence from the following signature groups (Signature group 1 (S1) includes a pool of the signatures) (Signature group 2 (S2) includes a pool of the signatures) [see Paragraphs 0126 & 0128 & 0129 & 0130],
the first set of signatures and the second set of signatures are predefined based on a transmission policy or are configured by a transmission node (determining the set of spreading signatures from the plurality of sets of spreading signatures; and associating the set of spreading signatures with the identification to be transmitted) [see Paragraph 0035].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210067300 in view of US 20190190753 because US 20190190753 suggests that New MA techniques are an active topic for standardization for the next generation of telecommunication technology. There are many proposed MA schemes, with relative benefits and drawbacks in different communication scenarios.

Regarding to claim 48, claim 48 is rejected the same limitations of claim 32 above.


Claims 37, 50  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 20210067300 , Provisional application 62615730 ) in view of BAYESTEH et al. (US 20190190753 ), and further in view of US 20180123765.
Regarding to claim 37 , US 20210067300 and US 20190190753 teach the limitations of claim 31 above.
However, US 20210067300 and US 20190190753 do not explicitly teach wherein: the first transmission is an initial transmission and the second transmission is another initial transmission; or the first transmission is a re-transmission of an initial transmission and the second transmission is another re-transmission of the initial transmission.
US 20180123765, from the same  or similar fields of endeavor, teaches wherein: the first transmission is an initial transmission and the second transmission is another initial transmission; or the first transmission is a re-transmission of an initial transmission and the second transmission is another re-transmission of the initial transmission (a particular UE may be assigned multiple MA signatures, e.g. a first MA signature for initial transmissions and a second MA signature for retransmissions. In some embodiments, the MA signature assigned to each UE of a group of UEs may change over time according to a hopping pattern. In some embodiments, the assignment of MA signatures to UEs may be reused or repeated for different UEs in different grant-free uplink resource partitions. For example, a first group of UEs may be assigned to a first partition of uplink resources for sending their grant-free uplink transmissions. Each UE of the first group of UEs may be assigned a different MA signature. A second group of UEs may be assigned to a second partition of uplink resources for sending their grant-free uplink transmissions. Each UE of the second group of UEs may be assigned a different MA signature. The MA signatures in the first group may overlap with the MA signatures in the second group, such that to uniquely identify the UE, the base station 100 must know both the MA signature of the uplink transmission and the partition of uplink resources used to send the grant-free uplink transmission. For example, the base station 100 may use the detected MA signature 152 and an index corresponding to the grant-free uplink resource partition used to check a lookup table to determine the identity of the UE that sent the grant-free uplink transmission.) [see Paragraph 0061].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20210067300 and US 20190190753), and further in view of US 20180123765 because US 20180123765 suggests that By using the systems and methods described herein, HARQ signaling for grant-free uplink transmissions may therefore be provided. In particular, some embodiments below provide support for ACK/NACK feedback for grant-free transmissions and retransmissions.

Regarding to claim 50, the claim 50 is rejected the same limitations of claim 37 above.


Claim 39  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 20210067300 , Provisional application 62615730 ) in view of BAYESTEH et al. (US 20190190753 ), and further in view of US 20180049234.
Regarding to claim 39, US 20210067300 and US 20190190753 teach the limitations of claim 31 above.
However, US 20210067300 and US 20190190753 do not explicitly teach determining a first redundancy version of an incremental redundancy allocated to the first transmission; and determining a second redundancy version of an incremental redundancy allocated to the second transmission.
US 20180049234, from the same or similar fields of endeavor teaches determining a first redundancy version of an incremental redundancy allocated to the first transmission; and determining a second redundancy version of an incremental redundancy allocated to the second transmission  (the simple UL grant further includes a redundancy version (RV) field representing a version of redundancy in HARQ of incremental redundancy scheme) [see Paragraph 0008].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20210067300 and US 20190190753), and further in view of US 20180049234 because US 20180049234 suggests that he present disclosure has an effect of retransmitting uplink data fast without resource collision with other user equipment(s) through a fast resource allocation method of a base station using a simple UL grant which is newly defined in the case of trying to transmit data fast which is previously generated to uplink.


Allowable Subject Matter
Claims 36, 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412